DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 10/29/20. This action is Non-Final. Claims 1-20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. U.S. Patent Application Publication No.: 2017/0235507 (Hereinafter “Sinha”), and further in view of Anglin et al. U.S. Patent Application Publication No.: US 2007/0130229 (Hereinafter “Anglin”).
Regarding claim 1, Sinha teaches, a method, implemented at a computer system that includes a processor (Sinha [0119]: processor), for merging a plurality of composite images (CIMs) into a merged filesystem namespace, the method comprising:
accessing merge configuration information, which includes at least (Sinha [0074]:  A user VM 105 may be expected to access particular storage items if, for example, the storage items are associated with the user VM 105, such as by configuration information. For example, the virtual disk image 206a may be associated with the user VM 105a by configuration information of the user VM 105a.):
an identity of a plurality of backing CIMs (Sinha [0163]: “In FIG. 12 illustrates example virtualized file server (VFS) operations 1200, including VFS splitting and merging operations. In particular embodiments, an existing virtualized file server (VFS) 1202 may be split into multiple new virtualized file servers (VFSs) 1208, 1212, 1216. Conversely, multiple VFSs 1208, 1212, 1216 may be merged together to form a single merged VFS 1208.), each comprising at least, (i) a metadata portion defining an independent filesystem namespace, and (ii) a data portion comprising data for the independent filesystem namespace (Sinha [0062]: Storage items such as files and folders may have associated names and metadata such as permissions, access control information, size quota limits, file types, files sizes, and so on. As another example, the name space may be a single folder hierarchy, e.g., a single root directory that contains files and other folders.), and 
a merge precedence order for the plurality of backing CIMs (Sinha [0100]: The failover configuration may indicate that the path is selected (a) by reverting to the previous primary path, (b) in order of most preferred path, (c) in a round-robin order, (d) to the path with the least number of outstanding requests, (e) to the path with the least weight, or (f) to the path with the least number of pending requests.); 
based on the merge configuration information, generating merged metadata from each metadata portion of the plurality of backing CIMs, the merged metadata defining a merged filesystem namespace comprising two or more filesystem objects from the plurality of backing CIMs, generating the merged metadata including generating at least (Sinha [0162]:  The transfer may be implemented by sending the storage item and associated metadata, such as the storage item's name and permissions, from the existing FSVM 1203 to the new FSVM 1209 at which the new storage item is to be located. Each new file or directory may be created on the new FSVM 1209 in the new VFS 1208 using the same file name or directory name that was used in the existing VFS 202, or using a different file name or directory name if specified. The transfers of files between different pairs of FSVMs may be performed in parallel.),
Sinha does not clearly teach, a first merged metadata item that defines a first filesystem object as being part of the merged filesystem namespace; However, Anglin [0022] teaches, “FIG. 5 illustrates an embodiment of an instance of merged metadata 80 for one file in the merged metadata 30 for a client node 2 that is formed as described below from the file metadata 26 for a client node and the file metadata 48 in backup sets 20 for the client node. A merged metadata entry 80 may comprise a table in the backup database 24 and includes: client node information 82 identifying the client node from which the file originated; a file name 84; a location 86 of the file 18 in the backup storage 22, where the location may identify a path in the backup storage 22 or a backup set 20 in which the file is included; and a timestamp 28 for the file.” and in which 
(i) the first merged metadata item corresponds to a first metadata item within a first metadata portion of a first of the plurality of backing CIMs which defines the first filesystem object as being part of a first independent filesystem namespace (Anglin [0027]: With the described embodiments, the client node 2 submits subsequent queries to the backup server 6 using the token returned in response to the first query. If the backup server 6 generates and provides a new token for a recently refreshed merged metadata 30, then the backup client 4 uses that new token for further queries.), 
(ii) the first merged metadata item references at least a first data portion of the first backing CIM, and (iii) the first merged metadata item is generated based at least on the first filesystem object having no conflict with any filesystem object from any of the plurality of backing CIMs that are defined by the merge precedence order to have a higher merge precedence than the first backing CIM (Anglin [0029]: The described embodiments provide a technique to maintain merged metadata for files located individually in storage or included within backup sets, such that the queries may be executed against the merged metadata. The file metadata included in the merged metadata may be accessed from different types of data structures, e.g., relational databases, text files, etc., and consolidated in a common merged metadata data structure, e.g., table. With the described embodiments, the client may only provide a single query to access files whose metadata is maintained in different data structures and in different types of data structures.), and 
a second merged metadata item that defines a second filesystem object as being part of the merged filesystem namespace, and in which (i) the second merged metadata item corresponds to a second metadata item within a second metadata portion of a second of the plurality of backing CIMs which defines the second filesystem object as being part of a second independent filesystem namespace, (ii) the second merged metadata item references at least a second data portion of the second backing CIM (Anglin [0024]: If (at block 110) there are multiple versions of any files (in backup sets and/or in backup storage), then metadata for the most recent version of files having multiple versions is selected (at block 112) to include in the merged metadata 80 being created, i.e., the file most recently added to the backup storage 22 or backup set 20. If (at block 110) there are no multiple versions of files or after selecting (at block 112) the most recent version of files having multiple versions, the backup server 6 merges (at block 114) the determined metadata for individual files in the backup storage 22, i.e., not included in any backup set, and for files included in one or more backup sets 20 into one merged metadata instance 80 for the query. In embodiments where the backup set file metadata 48 is in a different format, e.g., a text or structure file, than the format of the file metadata 26, e.g., a database table, then the backup server 6 may scan the file metadata 48 to determine information on the files in the backup set 20 for the client node and then create a merged metadata instance 80 in the merged metadata 30 table in the database 24 for each file in the processed backup set 28.), and 
(iii) the second merged metadata item is generated based at least on the second filesystem object having no conflict with any filesystem object from any of the plurality of backing CIMs that are defined by the merge precedence order to have a higher merge precedence than the second backing CIM (Anglin [0025]: The backup server 6 generates (at block 116) a token identifying the merged metadata 30 for the client node 20 in the backup database 24. The query is executed (at block 118) against the merged metadata 30 to determine files whose metadata 80 satisfies the query. The backup server 6 returns (at block 120) results to the requesting client node 2 including information from the merged metadata 30 on the determined files that satisfy the query and the current token for the merged metadata 30.); and
exposing the merged filesystem namespace, including the first filesystem object and the second filesystem object, to at least one filesystem consumer (Anglin [0026]: The backup server 6 generates (at block 116) a token identifying the merged metadata 30 for the client node 20 in the backup database 24. The query is executed (at block 118) against the merged metadata 30 to determine files whose metadata 80 satisfies the query. The backup server 6 returns (at block 120) results to the requesting client node 2 including information from the merged metadata 30 on the determined files that satisfy the query and the current token for the merged metadata 30.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Sinha et al. to the Anglin’s system by adding the feature of merging metadata. The references (Sinha and Anglin) teach features that are analogous art and they are directed to the same field of endeavor, such as backup storage. Ordinary skilled artisan would have been motivated to do so to provide Sinha’s system with enhanced data. (See Anglin [Abstract], [0016 – 0019], [0022 – 0029]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the method of claim 1, wherein,
the merge precedence order defines the first backing CIM as having a highest merge precedence; or the merge precedence order defines the second backing CIM as having a highest merge precedence (Anglin [0042]: The illustrated operations of FIGS. 6 and 7 show certain events occurring in a certain order. In alternative embodiments, certain operations may be performed in a different order, modified or removed.).
Regarding claim 3, the method of claim 1, wherein,
the first merged metadata item is a reference to the first metadata item within the first metadata portion of the first backing CIM; or the second merged metadata item is a reference to the second metadata item within the second metadata portion of the second backing CIM (Sinha [0064]: A storage item such as a file may be divided into multiple parts that may be located on different FSVMs 170, in which case access requests for a particular portion of the file may be automatically mapped to the location of the portion of the file based on the portion of the file being accessed (e.g., the offset from the beginning of the file and the number of bytes being accessed).).
Regarding claim 4, the method of claim 1, wherein,
the first merged metadata item is a copy of, or derivative of, the first metadata item; or the second merged metadata item is a copy of, or derivative of, the second metadata item (Sinha [0067]: Upon determining that a file is to be moved, VFS 202 may change the location of the file by, for example, copying the file from its existing location(s), such as local storage 122a of a host machine 201a, to its new location(s), such as local storage 122b of host machine 201b (and to or from other host machines, such as local storage 122c of host machine 201c if appropriate), and deleting the file from its existing location(s). Write operations on the file may be blocked or queued while the file is being copied, so that the copy is consistent.).
Regarding claim 5, the method of claim 1, wherein,
the first filesystem object conflicts with at least one filesystem object from at least one of the plurality of backing CIMs that is defined by the merge precedence order to have a lower merge precedence than the first backing CIM; or the second filesystem object conflicts with at least one filesystem object from at least one of the plurality of backing CIMs that is defined by the merge precedence order to have a lower merge precedence than the second backing CIM (Sinha [0184]:  The existing FSVMs 1203 may be removed sequentially, e.g., one-by-one, in a sequence having any appropriate order. For example, the existing FSVMs 1203 may be removed in the order in which they are selected by the administrator, or in order of their numeric identifiers (e.g., FSVM1 may be removed first, followed by FSVM2, and so on).).
Regarding claim 6, the method of claim 1, wherein,
the merge configuration information also includes a merge precedence order exception for a third filesystem object (Sinha [0214]: The method 1600 begins at step 1602 by identifying backup data that comprises data stored on the virtual disks and VFS configuration information, and the first data is identified in accordance with a backup policy. The backup data may be identified based on a protection domain associated with the backup policy. The data stored on the VFS may include one or more storage items. The storage items comprise one or more shares, groups of shares, files, or directories. The VFS configuration information may specify configurations of one or more File Server Virtual Machines (FSVMs) of the VFS.); and 
generating the merged metadata also includes generating a third merged metadata item that defines a third filesystem object as being part of the merged filesystem namespace, the third merged metadata item being generated based at least on using the merge precedence order exception to determine that the third filesystem object should be part of the merged filesystem namespace, even though the third filesystem object has a conflict with one or more filesystem objects from one or more of the plurality of backing CIMs that are defined by the merge precedence order to have a higher merge precedence than a backing CIM defining the third filesystem object (Sinha [0258]: In particular embodiments, when FSVMs are created, three different blocks may be chosen for each FSVM 170, and the FSVMs 170 may store data in a block-aware manner. Thus, for example, an FSVM 170 located on a host machine 201 in a first block may have a first backup FSVM 170 located on a second block and a second backup FSVM 170 located on a third block. For example, when a first block fails (e.g., due to power loss affecting the block), the hypervisor 130 on a second block may attempt to migrate the VMs from the first block to the second block. If the second block does not have sufficient resources (e.g., storage) available, the VM migration may fail. In particular embodiments, if there are not enough resources on the available running host machines in the second block for the VM migration to succeed, then the VFS HA features may be triggered, and online FSVM(s) 170, such as FSVMs in the second block, may take ownership of the volume-group of offline FSVM(s), e.g., as illustrated in FIGS. 3F-3H.).
Regarding claim 7, the method of claim 1, wherein,
the merge configuration information also includes a conditional rule for a third filesystem object, the conditional rule defining an attribute for the third filesystem object (Sinha [0198]: The administrative command cause a VFS 1208 to set an attribute of the share 1210a in a sharding map 360 (shown in FIG. 3C) to indicate that the share 1210a is a shareable share. That sharding map 360 may be accessible to multiple virtualized file servers 1208, 1212, 1216. As an example, the virtualized file server 1208 may, in response to an administrative command to tag a share as a “shareable share,” set an attribute named “shareable” of the \HR share in the sharding map 360 to “true.” Shares that are not tagged as “shareable shares” may have no “shareable” attribute, or may have a “shareable” attribute with the value “false.”); and 
generating the merged metadata also includes, when the third filesystem object exists in at least one of the plurality of backing CIMs, generating a third merged metadata item that defines the third filesystem object as being part of the merged filesystem namespace and as having the attribute defined by the conditional rule (Sinha [0192]: In particular embodiments, a VFS merge operation may be performed to merge two or more VFSs 1208, 1212, 1216 together, e.g., upon a system administrator's request. The merge operation may form a merged VFS 1208 (e.g., as shown in FIG. 12, on host machines 1219a and 1219b). To merge multiple VFSs, an election may be triggered between the multiple VFSs. The election may be based on characteristics of the VFSs to be merged, such as virtual IP addresses or preference policies associated with the VFSs to be merged, for example. A VFS 1208 that wins the election is treated as a master VFS. For example, if VFS 1208 wins the election, then VFS 1208 becomes the master VFS 1208. The other VFSs 1212, 1216 to be merged, which are referred to herein as slave VFSs, may join the master VFS's ACTIVE DIRECTORY domain.).
Regarding claim 8, the method of claim 7, wherein the attribute defined by the conditional rule overrides an attribute defined by the at least one backing CIM (Sinha [0205]: If step 1510 determines that the share is not designated as accessible by other VFSs, e.g., has a “shareable” attribute with the value “false,” then at step 1514 the FSVM 1209b that received the request may send a reply to the client with an error indicating that the requested storage item is not accessible.).
Regarding claim 9, the method of claim 1, wherein,
the merge configuration information also includes a tombstone for a third filesystem object; and generating the merged metadata also includes omitting a third merged metadata item that defines a third filesystem object as being part of the merged filesystem namespace, the third merged metadata item being omitted based at least on using the tombstone to determine that the third filesystem object not should be part of the merged filesystem namespace, even though the third filesystem object exists in at least one of the plurality of backing CIMs (Anglin [0024]: If (at block 110) there are multiple versions of any files (in backup sets and/or in backup storage), then metadata for the most recent version of files having multiple versions is selected (at block 112) to include in the merged metadata 80 being created, i.e., the file most recently added to the backup storage 22 or backup set 20. If (at block 110) there are no multiple versions of files or after selecting (at block 112) the most recent version of files having multiple versions, the backup server 6 merges (at block 114) the determined metadata for individual files in the backup storage 22, i.e., not included in any backup set, and for files included in one or more backup sets 20 into one merged metadata instance 80 for the query. In embodiments where the backup set file metadata 48 is in a different format, e.g., a text or structure file, than the format of the file metadata 26, e.g., a database table, then the backup server 6 may scan the file metadata 48 to determine information on the files in the backup set 20 for the client node and then create a merged metadata instance 80 in the merged metadata 30 table in the database 24 for each file in the processed backup set 28.).
Regarding claim 10, the method of claim 1, further comprising persisting the merged metadata into a metadata-only merge CIM (Anglin [0025]: The backup server 6 generates (at block 116) a token identifying the merged metadata 30 for the client node 20 in the backup database 24. The query is executed (at block 118) against the merged metadata 30 to determine files whose metadata 80 satisfies the query. The backup server 6 returns (at block 120) results to the requesting client node 2 including information from the merged metadata 30 on the determined files that satisfy the query and the current token for the merged metadata 30.).
Regarding claim 11, the method of claim 1, further comprising exposing the first independent filesystem namespace from the first backing CIM to the at least one filesystem consumer, and independently exposing the second independent filesystem namespace from the second backing CIM to the at least one filesystem consumer (Anglin [0022]: “FIG. 5 illustrates an embodiment of an instance of merged metadata 80 for one file in the merged metadata 30 for a client node 2 that is formed as described below from the file metadata 26 for a client node and the file metadata 48 in backup sets 20 for the client node. A merged metadata entry 80 may comprise a table in the backup database 24 and includes: client node information 82 identifying the client node from which the file originated; a file name 84; a location 86 of the file 18 in the backup storage 22, where the location may identify a path in the backup storage 22 or a backup set 20 in which the file is included; and a timestamp 28 for the file.”).
Regarding claim 12, Sinha teaches, a computer system for merging a plurality of composite images (CIMs) into a merged filesystem namespace, comprising: 
a processor (Sinha [0119]: processor); and 
a hardware storage device that stores computer-executable instructions that are executable by the processor to cause the computer system to perform at least the following (Sinha [0077]: The filesystems 364a, 365a may thus store their filesystem data, including the structure of the folder and file hierarchy, the names of the storage items (e.g., folders and files), and the contents of the storage items on one or more storage devices such as local storage 122a. The particular storage device or devices on which the filesystem data for each filesystem are stored may be specified by an associated filesystem pool (e.g., 366a-c and 367a-c).): 
access merge configuration information, which includes at least (Sinha [0074]:  A user VM 105 may be expected to access particular storage items if, for example, the storage items are associated with the user VM 105, such as by configuration information. For example, the virtual disk image 206a may be associated with the user VM 105a by configuration information of the user VM 105a.):
an identity of a plurality of backing CIMs (Sinha [0163]: “In FIG. 12 illustrates example virtualized file server (VFS) operations 1200, including VFS splitting and merging operations. In particular embodiments, an existing virtualized file server (VFS) 1202 may be split into multiple new virtualized file servers (VFSs) 1208, 1212, 1216. Conversely, multiple VFSs 1208, 1212, 1216 may be merged together to form a single merged VFS 1208.), each comprising at least, (i) a metadata portion defining an independent filesystem namespace, and (ii) a data portion comprising data for the independent filesystem namespace (Sinha [0062]: Storage items such as files and folders may have associated names and metadata such as permissions, access control information, size quota limits, file types, files sizes, and so on. As another example, the name space may be a single folder hierarchy, e.g., a single root directory that contains files and other folders.), and
a merge precedence order for the plurality of backing CIMs (Sinha [0100]: The failover configuration may indicate that the path is selected (a) by reverting to the previous primary path, (b) in order of most preferred path, (c) in a round-robin order, (d) to the path with the least number of outstanding requests, (e) to the path with the least weight, or (f) to the path with the least number of pending requests.); 
based on the merge configuration information, generate merged metadata from each metadata portion of the plurality of backing CIMs, the merged metadata defining a merged filesystem namespace comprising two or more filesystem objects from the plurality of backing CIMs, generating the merged metadata including generating at least (Sinha [0162]:  The transfer may be implemented by sending the storage item and associated metadata, such as the storage item's name and permissions, from the existing FSVM 1203 to the new FSVM 1209 at which the new storage item is to be located. Each new file or directory may be created on the new FSVM 1209 in the new VFS 1208 using the same file name or directory name that was used in the existing VFS 202, or using a different file name or directory name if specified. The transfers of files between different pairs of FSVMs may be performed in parallel.),
Sinha does not clearly teach, a first merged metadata item that defines a first filesystem object as being part of the merged filesystem namespace; However, Anglin [0022] teaches, “FIG. 5 illustrates an embodiment of an instance of merged metadata 80 for one file in the merged metadata 30 for a client node 2 that is formed as described below from the file metadata 26 for a client node and the file metadata 48 in backup sets 20 for the client node. A merged metadata entry 80 may comprise a table in the backup database 24 and includes: client node information 82 identifying the client node from which the file originated; a file name 84; a location 86 of the file 18 in the backup storage 22, where the location may identify a path in the backup storage 22 or a backup set 20 in which the file is included; and a timestamp 28 for the file.” and in which 
(i) the first merged metadata item corresponds to a first metadata item within a first metadata portion of a first of the plurality of backing CIMs which defines the first filesystem object as being part of a first independent filesystem namespace (Anglin [0027]: With the described embodiments, the client node 2 submits subsequent queries to the backup server 6 using the token returned in response to the first query. If the backup server 6 generates and provides a new token for a recently refreshed merged metadata 30, then the backup client 4 uses that new token for further queries.), 
(ii) the first merged metadata item references at least a first data portion of the first backing CIM, and (iii) the first merged metadata item is generated based at least on the first filesystem object having no conflict with any filesystem object from any of the plurality of backing CIMs that are defined by the merge precedence order to have a higher merge precedence than the first backing CIM (Anglin [0029]: The described embodiments provide a technique to maintain merged metadata for files located individually in storage or included within backup sets, such that the queries may be executed against the merged metadata. The file metadata included in the merged metadata may be accessed from different types of data structures, e.g., relational databases, text files, etc., and consolidated in a common merged metadata data structure, e.g., table. With the described embodiments, the client may only provide a single query to access files whose metadata is maintained in different data structures and in different types of data structures.), and
a second merged metadata item that defines a second filesystem object as being part of the merged filesystem namespace, and in which (i) the second merged metadata item corresponds to a second metadata item within a second metadata portion of a second of the plurality of backing CIMs which defines the second filesystem object as being part of a second independent filesystem namespace, (ii) the second merged metadata item references at least a second data portion of the second backing CIM (Anglin [0024]: If (at block 110) there are multiple versions of any files (in backup sets and/or in backup storage), then metadata for the most recent version of files having multiple versions is selected (at block 112) to include in the merged metadata 80 being created, i.e., the file most recently added to the backup storage 22 or backup set 20. If (at block 110) there are no multiple versions of files or after selecting (at block 112) the most recent version of files having multiple versions, the backup server 6 merges (at block 114) the determined metadata for individual files in the backup storage 22, i.e., not included in any backup set, and for files included in one or more backup sets 20 into one merged metadata instance 80 for the query. In embodiments where the backup set file metadata 48 is in a different format, e.g., a text or structure file, than the format of the file metadata 26, e.g., a database table, then the backup server 6 may scan the file metadata 48 to determine information on the files in the backup set 20 for the client node and then create a merged metadata instance 80 in the merged metadata 30 table in the database 24 for each file in the processed backup set 28.), and 
(iii) the second merged metadata item is generated based at least on the second filesystem object having no conflict with any filesystem object from any of the plurality of backing CIMs that are defined by the merge precedence order to have a higher merge precedence than the second backing CIM (Anglin [0025]: The backup server 6 generates (at block 116) a token identifying the merged metadata 30 for the client node 20 in the backup database 24. The query is executed (at block 118) against the merged metadata 30 to determine files whose metadata 80 satisfies the query. The backup server 6 returns (at block 120) results to the requesting client node 2 including information from the merged metadata 30 on the determined files that satisfy the query and the current token for the merged metadata 30.); and 
expose the merged filesystem namespace, including the first filesystem object and the second filesystem object, to at least one filesystem consumer (Anglin [0026]: The backup server 6 generates (at block 116) a token identifying the merged metadata 30 for the client node 20 in the backup database 24. The query is executed (at block 118) against the merged metadata 30 to determine files whose metadata 80 satisfies the query. The backup server 6 returns (at block 120) results to the requesting client node 2 including information from the merged metadata 30 on the determined files that satisfy the query and the current token for the merged metadata 30.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Sinha et al. to the Anglin’s system by adding the feature of merging metadata. The references (Sinha and Anglin) teach features that are analogous art and they are directed to the same field of endeavor, such as backup storage. Ordinary skilled artisan would have been motivated to do so to provide Sinha’s system with enhanced data. (See Anglin [Abstract], [0016 – 0019], [0022 – 0029]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 13, the computer system of claim 12, wherein, 
the first merged metadata item is a reference to the first metadata item within the first metadata portion of the first backing CIM; or the second merged metadata item is a reference to the second metadata item within the second metadata portion of the second backing CIM (Anglin [0042]: The illustrated operations of FIGS. 6 and 7 show certain events occurring in a certain order. In alternative embodiments, certain operations may be performed in a different order, modified or removed.).
Regarding claim 14, the computer system of claim 12, wherein, 
the first merged metadata item is a copy of, or derivative of, the first metadata item; or the second merged metadata item is a copy of, or derivative of, the second metadata item (Sinha [0067]: Upon determining that a file is to be moved, VFS 202 may change the location of the file by, for example, copying the file from its existing location(s), such as local storage 122a of a host machine 201a, to its new location(s), such as local storage 122b of host machine 201b (and to or from other host machines, such as local storage 122c of host machine 201c if appropriate), and deleting the file from its existing location(s). Write operations on the file may be blocked or queued while the file is being copied, so that the copy is consistent.).
Regarding claim 15, the computer system of claim 12, wherein, 
the first filesystem object conflicts with at least one filesystem object from at least one of the plurality of backing CIMs that is defined by the merge precedence order to have a lower merge precedence than the first backing CIM; or the second filesystem object conflicts with at least one filesystem object from at least one of the plurality of backing CIMs that is defined by the merge precedence order to have a lower merge precedence than the second backing CIM (Sinha [0184]:  The existing FSVMs 1203 may be removed sequentially, e.g., one-by-one, in a sequence having any appropriate order. For example, the existing FSVMs 1203 may be removed in the order in which they are selected by the administrator, or in order of their numeric identifiers (e.g., FSVM1 may be removed first, followed by FSVM2, and so on).). 
Regarding claim 16, the computer system of claim 12, wherein,
the merge configuration information also includes a merge precedence order exception for a third filesystem object (Sinha [0214]: The method 1600 begins at step 1602 by identifying backup data that comprises data stored on the virtual disks and VFS configuration information, and the first data is identified in accordance with a backup policy. The backup data may be identified based on a protection domain associated with the backup policy. The data stored on the VFS may include one or more storage items. The storage items comprise one or more shares, groups of shares, files, or directories. The VFS configuration information may specify configurations of one or more File Server Virtual Machines (FSVMs) of the VFS.); and
generating the merged metadata also includes generating a third merged metadata item that defines a third filesystem object as being part of the merged filesystem namespace, the third merged metadata item being generated based at least on using the merge precedence order exception to determine that the third filesystem object should be part of the merged filesystem namespace, even though the third filesystem object has a conflict with one or more filesystem objects from one or more of the plurality of backing CIMs that are defined by the merge precedence order to have a higher merge precedence than a backing CIM defining the third filesystem object  (Sinha [0258]: In particular embodiments, when FSVMs are created, three different blocks may be chosen for each FSVM 170, and the FSVMs 170 may store data in a block-aware manner. Thus, for example, an FSVM 170 located on a host machine 201 in a first block may have a first backup FSVM 170 located on a second block and a second backup FSVM 170 located on a third block. For example, when a first block fails (e.g., due to power loss affecting the block), the hypervisor 130 on a second block may attempt to migrate the VMs from the first block to the second block. If the second block does not have sufficient resources (e.g., storage) available, the VM migration may fail. In particular embodiments, if there are not enough resources on the available running host machines in the second block for the VM migration to succeed, then the VFS HA features may be triggered, and online FSVM(s) 170, such as FSVMs in the second block, may take ownership of the volume-group of offline FSVM(s), e.g., as illustrated in FIGS. 3F-3H.).
Regarding claim 17, the computer system of claim 12, wherein,
the merge configuration information also includes a conditional rule for a third filesystem object, the conditional rule defining an attribute for the third filesystem object (Sinha [0198]: The administrative command cause a VFS 1208 to set an attribute of the share 1210a in a sharding map 360 (shown in FIG. 3C) to indicate that the share 1210a is a shareable share. That sharding map 360 may be accessible to multiple virtualized file servers 1208, 1212, 1216. As an example, the virtualized file server 1208 may, in response to an administrative command to tag a share as a “shareable share,” set an attribute named “shareable” of the \HR share in the sharding map 360 to “true.” Shares that are not tagged as “shareable shares” may have no “shareable” attribute, or may have a “shareable” attribute with the value “false.”); and
generating the merged metadata also includes, when the third filesystem object exists in at least one of the plurality of backing CIMs, generating a third merged metadata item that defines the third filesystem object as being part of the merged filesystem namespace and as having the attribute defined by the conditional rule (Sinha [0192]: In particular embodiments, a VFS merge operation may be performed to merge two or more VFSs 1208, 1212, 1216 together, e.g., upon a system administrator's request. The merge operation may form a merged VFS 1208 (e.g., as shown in FIG. 12, on host machines 1219a and 1219b). To merge multiple VFSs, an election may be triggered between the multiple VFSs. The election may be based on characteristics of the VFSs to be merged, such as virtual IP addresses or preference policies associated with the VFSs to be merged, for example. A VFS 1208 that wins the election is treated as a master VFS. For example, if VFS 1208 wins the election, then VFS 1208 becomes the master VFS 1208. The other VFSs 1212, 1216 to be merged, which are referred to herein as slave VFSs, may join the master VFS's ACTIVE DIRECTORY domain.).
Regarding claim 18, the computer system of claim 12, wherein,
the merge configuration information also includes a tombstone for a third filesystem object; and generating the merged metadata also includes omitting a third merged metadata item that defines a third filesystem object as being part of the merged filesystem namespace, the third merged metadata item being omitted based at least on using the tombstone to determine that the third filesystem object not should be part of the merged filesystem namespace, even though the third filesystem object exists in at least one of the plurality of backing CIMs (Anglin [0024]: If (at block 110) there are multiple versions of any files (in backup sets and/or in backup storage), then metadata for the most recent version of files having multiple versions is selected (at block 112) to include in the merged metadata 80 being created, i.e., the file most recently added to the backup storage 22 or backup set 20. If (at block 110) there are no multiple versions of files or after selecting (at block 112) the most recent version of files having multiple versions, the backup server 6 merges (at block 114) the determined metadata for individual files in the backup storage 22, i.e., not included in any backup set, and for files included in one or more backup sets 20 into one merged metadata instance 80 for the query. In embodiments where the backup set file metadata 48 is in a different format, e.g., a text or structure file, than the format of the file metadata 26, e.g., a database table, then the backup server 6 may scan the file metadata 48 to determine information on the files in the backup set 20 for the client node and then create a merged metadata instance 80 in the merged metadata 30 table in the database 24 for each file in the processed backup set 28.).
Regarding claim 19, the computer system of claim 12, the computer-executable instructions also including instructions that are executable by the processor to cause the computer system to persist the merged metadata into a metadata-only merge CIM (Anglin [0025]: The backup server 6 generates (at block 116) a token identifying the merged metadata 30 for the client node 20 in the backup database 24. The query is executed (at block 118) against the merged metadata 30 to determine files whose metadata 80 satisfies the query. The backup server 6 returns (at block 120) results to the requesting client node 2 including information from the merged metadata 30 on the determined files that satisfy the query and the current token for the merged metadata 30.).
Regarding claim 20, Sinha teaches, a computer program product comprising a hardware storage device that stores computer-executable instructions that are executable by a processor (Sinha [0119]: processor) to cause a computer system to merge a plurality of composite images (CIMs) into a merged filesystem namespace, the computer-executable instructions including instructions that are executable by the processor to cause the computer system to perform at least the following:
access merge configuration information, which includes at least (Sinha [0074]:  A user VM 105 may be expected to access particular storage items if, for example, the storage items are associated with the user VM 105, such as by configuration information. For example, the virtual disk image 206a may be associated with the user VM 105a by configuration information of the user VM 105a.):
an identity of a plurality of backing CIMs (Sinha [0163]: “In FIG. 12 illustrates example virtualized file server (VFS) operations 1200, including VFS splitting and merging operations. In particular embodiments, an existing virtualized file server (VFS) 1202 may be split into multiple new virtualized file servers (VFSs) 1208, 1212, 1216. Conversely, multiple VFSs 1208, 1212, 1216 may be merged together to form a single merged VFS 1208.), each comprising at least, (i) a metadata portion defining an independent filesystem namespace, and (ii) a data portion comprising data for the independent filesystem namespace (Sinha [0062]: Storage items such as files and folders may have associated names and metadata such as permissions, access control information, size quota limits, file types, files sizes, and so on. As another example, the name space may be a single folder hierarchy, e.g., a single root directory that contains files and other folders.), and
a merge precedence order for the plurality of backing CIMs (Sinha [0100]: The failover configuration may indicate that the path is selected (a) by reverting to the previous primary path, (b) in order of most preferred path, (c) in a round-robin order, (d) to the path with the least number of outstanding requests, (e) to the path with the least weight, or (f) to the path with the least number of pending requests.); 
based on the merge configuration information, generate merged metadata from each metadata portion of the plurality of backing CIMs, the merged metadata defining a merged filesystem namespace comprising two or more filesystem objects from the plurality of backing CIMs, generating the merged metadata including generating at least (Sinha [0162]:  The transfer may be implemented by sending the storage item and associated metadata, such as the storage item's name and permissions, from the existing FSVM 1203 to the new FSVM 1209 at which the new storage item is to be located. Each new file or directory may be created on the new FSVM 1209 in the new VFS 1208 using the same file name or directory name that was used in the existing VFS 202, or using a different file name or directory name if specified. The transfers of files between different pairs of FSVMs may be performed in parallel.),
Sinha does not clearly teach, a first merged metadata item that defines a first filesystem object as being part of the merged filesystem namespace; However, Anglin [0022] teaches, “FIG. 5 illustrates an embodiment of an instance of merged metadata 80 for one file in the merged metadata 30 for a client node 2 that is formed as described below from the file metadata 26 for a client node and the file metadata 48 in backup sets 20 for the client node. A merged metadata entry 80 may comprise a table in the backup database 24 and includes: client node information 82 identifying the client node from which the file originated; a file name 84; a location 86 of the file 18 in the backup storage 22, where the location may identify a path in the backup storage 22 or a backup set 20 in which the file is included; and a timestamp 28 for the file.” and in which
(i) the first merged metadata item corresponds to a first metadata item within a first metadata portion of a first of the plurality of backing CIMs which defines the first filesystem object as being part of a first independent filesystem namespace (Anglin [0027]: With the described embodiments, the client node 2 submits subsequent queries to the backup server 6 using the token returned in response to the first query. If the backup server 6 generates and provides a new token for a recently refreshed merged metadata 30, then the backup client 4 uses that new token for further queries.), 
(ii) the first merged metadata item references at least a first data portion of the first backing CIM, and (iii) the first merged metadata item is generated based at least on the first filesystem object having no conflict with any filesystem object from any of the plurality of backing CIMs that are defined by the merge precedence order to have a higher merge precedence than the first backing CIM (Anglin [0029]: The described embodiments provide a technique to maintain merged metadata for files located individually in storage or included within backup sets, such that the queries may be executed against the merged metadata. The file metadata included in the merged metadata may be accessed from different types of data structures, e.g., relational databases, text files, etc., and consolidated in a common merged metadata data structure, e.g., table. With the described embodiments, the client may only provide a single query to access files whose metadata is maintained in different data structures and in different types of data structures.), and
a second merged metadata item that defines a second filesystem object as being part of the merged filesystem namespace, and in which (i) the second merged metadata item corresponds to a second metadata item within a second metadata portion of a second of the plurality of backing CIMs which defines the second filesystem object as being part of a second independent filesystem namespace, (ii) the second merged metadata item references at least a second data portion of the second backing CIM (Anglin [0024]: If (at block 110) there are multiple versions of any files (in backup sets and/or in backup storage), then metadata for the most recent version of files having multiple versions is selected (at block 112) to include in the merged metadata 80 being created, i.e., the file most recently added to the backup storage 22 or backup set 20. If (at block 110) there are no multiple versions of files or after selecting (at block 112) the most recent version of files having multiple versions, the backup server 6 merges (at block 114) the determined metadata for individual files in the backup storage 22, i.e., not included in any backup set, and for files included in one or more backup sets 20 into one merged metadata instance 80 for the query. In embodiments where the backup set file metadata 48 is in a different format, e.g., a text or structure file, than the format of the file metadata 26, e.g., a database table, then the backup server 6 may scan the file metadata 48 to determine information on the files in the backup set 20 for the client node and then create a merged metadata instance 80 in the merged metadata 30 table in the database 24 for each file in the processed backup set 28.), and 
(iii) the second merged metadata item is generated based at least on the second filesystem object having no conflict with any filesystem object from any of the plurality of backing CIMs that are defined by the merge precedence order to have a higher merge precedence than the second backing CIM (Anglin [0025]: The backup server 6 generates (at block 116) a token identifying the merged metadata 30 for the client node 20 in the backup database 24. The query is executed (at block 118) against the merged metadata 30 to determine files whose metadata 80 satisfies the query. The backup server 6 returns (at block 120) results to the requesting client node 2 including information from the merged metadata 30 on the determined files that satisfy the query and the current token for the merged metadata 30.); and 
expose the merged filesystem namespace, including the first filesystem object and the second filesystem object, to at least one filesystem consumer (Anglin [0026]: The backup server 6 generates (at block 116) a token identifying the merged metadata 30 for the client node 20 in the backup database 24. The query is executed (at block 118) against the merged metadata 30 to determine files whose metadata 80 satisfies the query. The backup server 6 returns (at block 120) results to the requesting client node 2 including information from the merged metadata 30 on the determined files that satisfy the query and the current token for the merged metadata 30.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Sinha et al. to the Anglin’s system by adding the feature of merging metadata. The references (Sinha and Anglin) teach features that are analogous art and they are directed to the same field of endeavor, such as backup storage. Ordinary skilled artisan would have been motivated to do so to provide Sinha’s system with enhanced data. (See Anglin [Abstract], [0016 – 0019], [0022 – 0029]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chen, US 2018/0307537, Instantiating containers with a unified data volume
Christiansen, US 2017/0124345, Reducing resource consumption associated with storage and operation of containers
Joshi, US 2009/0021513, Method of Customizing 3D computer-generated scenes
Abnous, US 2007/0233709, Smart Containers
Cook, US 2004/0017395, System and Method for configuring and managing enterprise applications

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-39783978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154